Title: The American Commissioners: Contract with ––– Mercier for the Repair of Arms, 30 May 1777: résumé
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: 


<Charleville, May 30, 1777, in French: Mercier will engage at least forty qualified workmen to come to Nantes as soon as possible. He will contract with each of them at a fixed price, not to exceed 2 l.t. 2 sols for each gun that needs to be dismantled, cleaned, and reassembled; any new work will be done as cheaply as possible. He will obtain parts from the manufacturers at the best price he can and no profit for himself. The commissioners will provide a workman with 3 l.t. a day on the way to Nantes, or 5 l.t. should he bring a wife and children, for as many days as Mercier thinks reasonable for the journey; each man, if he performs satisfactorily, will receive 50 l.t. when the project is finished. Mercier may lend a maximum of 500 l.t. to any of them who is in debt. They will be furnished with free lodging, heat, and light, but pay for everything else. They will bring their own tools, except fixtures, or be charged for those provided them. Mercier will arrange to have some swords and sabers repaired at a fixed price and no profit to himself. The commissioners will pay him 7½ sols for every gun and pair of pistols properly repaired, up to a total of 22,500 l.t. for 60,000 arms; if there are more or fewer weapons he will receive the same amount. Should the repairs for any reason stop, he will remain in the service of the United States for three years from the present date, either in France or America, and be compensated at the end as if the work had been completed. He will keep regular accounts, verified at least once a month, of everything pertaining to the operation; these books will be presented for inspection whenever requested by the commissioners’ agent in Nantes. Approved, signed, and dated by Mercier.>